283 S.W.3d 302 (2009)
Ron J. GREGOR, Respondent,
v.
Michael MODGLIN, Appellant.
No. ED 92071.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
*303 Joshua G. Knight, St. Charles, MO, for Appellant.
Ron J. Gregor, St. Charles, MO, pro se.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Michael Modglin ("Appellant") appeals from the judgment of the trial court granting R.G.'s ("Victim") request for a full order of protection pursuant to the Adult Abuse Act, Sections 455.005 through 455.090, RSMo Cum.Supp.2008[1]. Appellant argues the trial court erred in granting a full order of protection because Victim did not present sufficient evidence at trial for the entry of the order.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo Cum.Supp.2008.